              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00244-MR


MARQUIS DECHANE HARRISON,       )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BRANDON NICHOLSON,              )                     ORDER
                                )
              Defendant.        )
_______________________________ )

     THIS MATTER is before the Court on initial review of the Amended

Complaint [Doc. 10]. Plaintiff is proceeding in forma pauperis. [Doc. 9].

I.   BACKGROUND

     Pro se Plaintiff, who is presently incarcerated at the Bertie Correctional

Institution, filed this civil rights action pursuant to 42 U.S.C. § 1983 about

incidents that allegedly occurred while he was a pretrial detainee at the

Henderson County Detention Center (HCDC). Plaintiff’s Complaint [Doc. 1]

was incomplete and Plaintiff was granted the opportunity to amend. [Doc.

7]. The Amended Complaint is now before the Court for initial review.




        Case 1:20-cv-00244-MR Document 11 Filed 10/20/20 Page 1 of 4
Plaintiff names as the sole Defendant Brandon Nicholson, a correctional

officer at HCDC.1

      Plaintiff alleges that, on October 28, 2017, Defendant Nicholson

approached him in the shower, choked, him, slammed him to the floor, and

beat him for several minutes while two unnamed officers watched.2 Plaintiff

alleges that he suffered abrasions and swelling to the left side of his face, a

black eye, and severe mental trauma.                 Plaintiff seeks compensatory

damages.

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see




1 Plaintiff previously filed a § 1983 lawsuit against Defendant Nicholson which was
dismissed without prejudice for failure to exhaust administrative remedies, Civil Case No.
1:17-cv-00308-FDW.

2 It does not appear that Plaintiff is seeking to proceed against the unnamed correctional
officers. Even if he intended to do so, any claims against them cannot proceed at this
time as he has not named them as Defendants. See Fed. R. Civ. P. 10(a) (requiring that
the title of the complaint name all parties); see, e.g., Londeree v. Crutchfield Corp., 68
F.Supp.2d 718 (W.D. Va. Sept. 29, 1999) (granting motion to dismiss for individuals who
were not named as defendants in the compliant but who were served).
                                            2

         Case 1:20-cv-00244-MR Document 11 Filed 10/20/20 Page 2 of 4
28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether the Amended

Complaint raises an indisputably meritless legal theory or is founded upon

clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, the liberal construction requirement will not

permit a district court to ignore a clear failure to allege facts in his complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against


                                        3

         Case 1:20-cv-00244-MR Document 11 Filed 10/20/20 Page 3 of 4
him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015).

      Plaintiff has plausibly alleged that Defendant Nicholson used

objectively unreasonable force against him and this claim appears to be

timely. Therefore, the Amended Complaint will be permitted to pass initial

review.

IV.   CONCLUSION

      In sum, Plaintiff’s excessive force claim will pass initial review against

Defendant Nicholson.

      IT IS FURTHER ORDERED that the Clerk is directed to mail a

summons form to Plaintiff for Plaintiff to fill out and return for service of

process on Defendant Nicholson. Once the Court receives the summons

form, the Clerk shall then direct the U.S. Marshal to effectuate service on

Defendant Nicholson. The Clerk is respectfully instructed to note on the

docket when the form has been mailed to Plaintiff.
                               Signed: October 19, 2020
      IT IS SO ORDERED.




                                         4

          Case 1:20-cv-00244-MR Document 11 Filed 10/20/20 Page 4 of 4
